DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election without traverse of Group I, claims 1-9 and 16-18, in the reply dated February 9, 2021, is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Title of the Invention
The title of the invention is “PROCESS FOR PRODUCING POLYMER BLEND.”  The examiner finds that the title is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP § 606.
Claim Objections
Claims 1, 2, 4, 16, and 18 are objected to because of the following informalities.
Considering Claims 1, 2, 4, 16, and 18: Claims 1, 2, 4, 16, and 18 use the terms “compatibilizer” and “compatibilizer” interchangeably.  Applicant should amend the claims to use a uniform spelling for this limitation.
Considering Claim 2: To avoid possible ambiguity in the claim language, applicant should insert a comma between the term “blend” and the words “and/or” at the beginning of line 3 of claim 2.
Considering Claims 4, 16, and 18: Claims 4, 16, and 18 recite a Markush group containing at least one species that include a comma (i.e., “random terpolymers of ethylene, butylacrylate and maleic anhydride”).  To avoid possible ambiguity in the claim language, applicant should separate the species of the compatibilizer Markush group recited by claims 4, 16, and 18 with semicolons.
Considering Claim 18: Claim 18 contains an internal period at line 20.  Applicant should replace the internal period with a comma or semicolon and place the subsequent “wherein” clause on a new, indented line.
Claim Interpretation
Claim 1 recites a process for producing a blend of thermoplastic starch and a polyolefin.  The preamble of the claim recites that the process is performed using a first extruder and a second extruder, where each of the extruders has four successive zones.  After the “comprising” transitional phrase, the claim recites that the process includes the four steps 1a) through 1d) performed in connection with the first extruder.  In step 1c), the claim recites “adding a thermoplastic starch to the mixture of step 1b).”  After step 1d), the claim recites that “the thermoplastic starch is produced in the second extruder by a process comprising” the four steps 2a) through 2d).
It appears to the examiner that there are two interpretation issues.  The first concerns the “thermoplastic starch” limitation.  The second concerns the “second extruder” limitation.
The first interpretation issue is whether: (1) the claimed process requires the performance of steps 2a) through 2d); or (2) the claimed process merely requires the use of a thermoplastic starch that is capable of being made by steps 2a) through 2d).  Said a different way, the interpretation issue is whether or not the “thermoplastic starch” limitation is a product-by-process limitation where the process steps that define the product are steps 2a) through 2d).  
It is the examiner’s view that both interpretations are reasonable.  The examiner is required to give the claims the broadest reasonable interpretation in view of the original disclosure.  See MPEP § 2173.01(I).  Under the broader of the two interpretations stated above, the thermoplastic starch is a product-by-process limitation 
The second interpretation issue is whether or not the second extruder is a required limitation, and, if so, whether the four successive zones are also required limitations.  The second extruder and its four zones appear in both the preamble and in the product-by-process language of the claim body discussed above.  As discussed in MPEP § 2111.02, any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation.  See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989).  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
In the present case, the preamble limitations directed to the second extruder and its four zones appear in the body of the claim in the context of language that the examiner is interpreting as product-by-process language.  The MPEP does not appear to provide specific guidance on how such preamble limitations should be interpreted.  In view of the specification’s description of the second extruder with four zones as being a central part of the present invention (e.g., page 4 states that “[t]he thermoplastic starch to be mixed with the polyolefin is formed in the second extruder”) and the appearance of the second extruder with its four zones as a limitation in both the preamble of the claim and in the body of the claim, the examiner considers the broadest reasonable interpretation of claim 1 to require that the thermoplastic starch of the claimed method actually be produced in a second extruder having four zones.
The language in claim 68 that parallels the language in claim 1 discussed in the above paragraphs is interpreted in the same way.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) in view of                WO 2011/020170 (“Huneault”).
Considering Claims 1, 3, 6, and 7: St-Pierre teaches a process of preparing a thermoplastic starch–polyethylene blend using “a co-rotating twin-screw extruder fed by a single-screw extruder.”  (St-Pierre, Abstract).  St-Pierre teaches that the single-screw extruder is used “as a side feeder allowing for gelatinization of the starch before feeding it into the twin-screw at controlled temperature and pressure.”  (Id.).  The two extruders of St-Pierre are depicted in Figure 1 of St-Pierre, reproduced below.

    PNG
    media_image1.png
    676
    749
    media_image1.png
    Greyscale

	The twin-screw extruder of St-Pierre reads on the first extruder of claim 1.  The single-screw extruder of St-Pierre reads on the second extruder of claim 1.  
Figure 1 of St-Pierre shows that the twin-screw extruder has eight zones.  St-Pierre teaches that that polyethylene (i.e., PE) is introduced at the first zone.  (Id. Figure 1; 648, paragraph bridging first and second columns).  The first zone of the twin-screw extruder of St-Pierre reads on the first zone of the first extruder of claim 1, and the introduction of the polyethylene at this zone reads on step 1a) of claim 1.
St-Pierre teaches that the twin-screw extruder is maintained at a temperature of 150 °C.  (Id. 648, second column, first full paragraph).  St-Pierre indicates that the area in the second and third zones of the twin-screw extruder contain a “right-handed kneading block.”  (Id. Figure 2 and caption).  One of ordinary skill would reasonably understand that the processing of polyethylene in a kneading block of an extruder at a temperature 150 °C would give rise to melt mixing.  The second and third zones of the twin-screw extruder of St-Pierre, considered together, read on the second zone of the first extruder of claim 1, and the kneading of the polyethylene at 150 °C taught by St-Pierre reads on step 1b) of claim 1.
Id. Figure 1).  St-Pierre describes this mixture as TS (i.e., thermoplastic starch).  (Id. 648, first column, paragraph bridging first and second columns).  The fourth zone of the twin-screw extruder of St-Pierre reads on the third zone of the first extruder of claim 1.  The mixture of starch and glycerol introduced at zone four of St-Pierre reads on the thermoplastic starch of claim 1.  The starch in the thermoplastic starch of St-Pierre reads on the starch of claim 1 and the glycerol in the thermoplastic starch of St-Pierre reads on the plasticiser of claim 1.
St-Pierre teaches that the thermoplastic starch–polyethylene composition is allowed to melt in zone four and blended in zones five and six.  (Id.)  The fifth and six zones of the twin-screw extruder of St-Pierre reads on the fourth zone of the first extruder of claim 1.
St-Pierre does not teach that a compatibilizer is introduced together with the polyethylene in the first zone.  However, Huneault teaches the use of a compatibilizer that is polyethylene grafted with maleic anhydride to improve the compatibility between thermoplastic starch and polyethylene.  (Huneault, paragraph bridging pages 5 and 6; 8, lines 1-9; 11, lines 6-18).  Huneault teaches that the compatibilization is achieved by partially substituting the base polymer (polyethylene) with the compatibilizer.  (Id. 6, lines 6-9).  St-Pierre and Huneault are analogous art because they are directed to the same field of endeavor as the claimed invention, namely thermoplastic starch–polyolefin blends.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have substituted a portion of the polyethylene of St-Pierre with the compatibilizer taught by Huneault, and the motivation to have done so would have been, as Huneault suggests, that such compatibilizers increase the polarity of the polyolefin phase and can potentially react with hydroxyl groups present on the starch macromolecules, giving rise to finer morphologies of the starch particles.  (Id. 11, lines 6-18).
St-Pierre is also silent as to whether or not the extruder in which the starch is blended with the plasticizer has four zones.  However, Huneault teaches a process of preparing thermoplastic starch from starch and glycerol in the first six zones of an extruder, prior to the addition of a polymer with which the thermoplastic starch is Id. 13, line 28, to 14, line 4).  These zones are depicted in Figure 1 of Huneault, reproduced below.

    PNG
    media_image2.png
    414
    820
    media_image2.png
    Greyscale

	Figure 1 of Huneault shows that zones identified as zones 0 through 6 serve various functions in the production of the thermoplastic starch (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  These zones, considered individually or together in adjacent pairs, read on the four zones of the second extruder of claim 1.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have replaced the single-screw extruder of St-Pierre with an extruder having four or more zones, and the motivation to have done so would have been to exercise greater control over the production of the thermoplastic starch, as suggested by Huneault’s teaching that the various zones used in the production of the thermoplastic starch of Huneault serve various functions (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  (Id. Figure 1.).
With respect to steps 2a) through 2d) of claim 1, the examiner is interpreting these steps as part of the “thermoplastic starch” product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  St-Pierre and Huneault teach a thermoplastic starch prepared by extrusion of a mixture of starch and glycerol, and there is no evidence that the process limitations recited in steps 2a) through 2d) in claims 1 and 7 would materially affect the structure of the final product.
Considering Claim 2: St-Pierre teaches examples of compositions containing 22, 36, and 39 wt% thermoplastic starch.  (St Pierre, 653, Table 1, entries 2, 3, and 5).
Considering Claim 4: Huneault teaches that the level of grafting of maleic anhydride in the compatibilizer is preferably from 0.5 to 2 wt%.  (Huneault, paragraph bridging pages 5 and 6).  This range overlaps with the “at least 1 wt% maleic anhydride” of the third species of the Markush group of claim 4.  
Considering Claim 5: St-Pierre teaches that the thermoplastic starch is prepared from 48% starch, 33% glycerol (i.e., plasticizer), and 19% water.  (St-Pierre, 648, fist column, final full paragraph).  Accordingly, the examiner calculates that the amount of starch relative to the total weight of the starch and glycerol (i.e., plasticizer) is about 59 wt%.  This value falls within the range of claim 5.
Considering Claim 8: St-Pierre teaches that the extruder in which the polyethylene and thermoplastic starch are blended is a twin-screw extruder.  (St-Pierre, Abstract).  Huneault teaches that the extruder in which the thermoplastic starch is prepared is a twin-screw extruder.  (Huneault, Figure 1; 7, lines 7-8).
Considering Claim 16: Huneault teaches that the level of grafting of maleic anhydride in the compatibilizer is preferably from 0.5 to 2 wt%.  (Huneault, paragraph bridging pages 5 and 6).  This range overlaps with the “at least 1 wt% maleic anhydride” of the third species of the compatibilizer Markush group of claim 16.
St-Pierre teaches that the thermoplastic starch is prepared from 48% starch, 33% glycerol (i.e., plasticizer), and 19% water.  (St-Pierre, 648, fist column, final full paragraph).  Accordingly, the examiner calculates that the amount of starch relative to the total weight of the starch and glycerol (i.e., plasticizer) is about 59 wt%.  This value falls within the range of claim 16.
Id. Abstract).  Huneault teaches that the extruder in which the thermoplastic starch is prepared is a twin-screw extruder.  (Huneault, Figure 1; 7, lines 7-8).
With respect to the limitation directed to step 2c) in claim 16, the examiner is interpreting step 2c) as part of the “thermoplastic starch” product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  St-Pierre and Huneault teach a thermoplastic starch prepared by extrusion of a mixture of starch and glycerol, and there is no evidence that the process limitations recited in 2c) in claim 16 would materially affect the structure of the final product.
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) in view of WO 2011/020170 (“Huneault”).
Considering Claim 18: St-Pierre teaches a process of preparing a thermoplastic starch–polyethylene blend using “a co-rotating twin-screw extruder fed by a single-screw extruder.”  (St-Pierre, Abstract).  St-Pierre teaches that the single-screw extruder is used “as a side feeder allowing for gelatinization of the starch before feeding it into the twin-screw at controlled temperature and pressure” where it is blended by the polyethylene.  (Id.).  The two extruders of St-Pierre are depicted in Figure 1 of St-Pierre, reproduced below.

    PNG
    media_image1.png
    676
    749
    media_image1.png
    Greyscale

	The twin-screw extruder of St-Pierre reads on the first extruder of claim 18.  
Figure 1 of St-Pierre shows that the twin-screw extruder has eight zones.  St-Pierre teaches that that polyethylene (i.e., PE) is introduced at the first zone.  (Id. Figure 1; 648, paragraph bridging first and second columns).  The first zone of the twin-screw extruder of St-Pierre reads on the first zone of the first extruder of claim 18, and the introduction of the polyethylene at this zone reads on step 1a) of claim 18.
St-Pierre teaches that the twin-screw extruder is maintained at a temperature of 150 °C.  (Id. 648, second column, first full paragraph).  St-Pierre indicates that the area in the second and third zones of the twin-screw extruder contain a “right-handed kneading block.”  (Id. Figure 2 and caption).  One of ordinary skill would reasonably understand that the processing of polyethylene in a kneading block of an extruder at a temperature 150 °C would give rise to melt mixing.  The second and third zones of the twin-screw extruder of St-Pierre, considered together, read on the second zone of the first extruder of claim 18, and the kneading of the polyethylene at 150 °C taught by St-Pierre reads on step 1b) of claim 18.
Id. Figure 1).  St-Pierre describes this mixture as TS (i.e., thermoplastic starch).  (Id. 648, first column, paragraph bridging first and second columns).  The fourth zone of the twin-screw extruder of St-Pierre reads on the third zone of the first extruder of claim 18.  The mixture of starch and glycerol introduced at zone four of St-Pierre reads on the thermoplastic starch of claim 18.  The starch in the thermoplastic starch of St-Pierre reads on the starch of claim 18 and the glycerol in the thermoplastic starch of St-Pierre reads on the plasticiser of claim 18.
St-Pierre teaches that the thermoplastic starch–polyethylene composition is allowed to melt in zone four and blended in zones five and six.  (Id.)  The fifth and six zones of the twin-screw extruder of St-Pierre reads on the fourth zone of the first extruder of claim 18.
St-Pierre does not teach that a compatibilizer is introduced together with the polyethylene in the first zone.  However, Huneault teaches the use of a compatibilizer that is polyethylene grafted with maleic anhydride to improve the compatibility between thermoplastic starch and polyethylene.  (Huneault, paragraph bridging pages 5 and 6; 8, lines 1-9; 11, lines 6-18).  Huneault teaches that the compatibilization is achieved by partially substituting the base polymer (polyethylene) with the compatibilizer.  (Id. 6, lines 6-9).  St-Pierre and Huneault are analogous art because they are directed to the same field of endeavor as the claimed invention, namely thermoplastic starch–polyolefin blends.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have substituted a portion of the polyethylene of St-Pierre with the compatibilizer taught by Huneault, and the motivation to have done so would have been, as Huneault suggests, that such compatibilizers increase the polarity of the polyolefin phase and can potentially react with hydroxyl groups present on the starch macromolecules, giving rise to finer morphologies of the starch particles.  (Id. 11, lines 6-18).
St-Pierre is also silent as to whether or not the extruder in which the starch is blended with the plasticizer has four zones.  However, Huneault teaches a process of preparing thermoplastic starch from starch and glycerol in the first six zones of an extruder, prior to the addition of a polymer with which the thermoplastic starch is Id. 13, line 28, to 14, line 4).  These zones are depicted in Figure 1 of Huneault, reproduced below.

    PNG
    media_image2.png
    414
    820
    media_image2.png
    Greyscale

	Figure 1 of Huneault shows that zones identified as zones 0 through 6 serve various functions in the production of the thermoplastic starch (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  These zones, considered individually or together in adjacent pairs, read on the four zones of the second extruder of claim 18.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have replaced the single-screw extruder of St-Pierre with an extruder having four or more zones, and the motivation to have done so would have been to exercise greater control over the production of the thermoplastic starch, as suggested by Huneault’s teaching that the various zones used in the production of the thermoplastic starch of Huneault serve various functions (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  (Id. Figure 1.).
With respect to steps 2a) through 2d) of claim 18, the examiner is interpreting these steps as part of the “thermoplastic starch” product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  St-Pierre and Huneault teach a thermoplastic starch prepared by extrusion of a mixture of starch and glycerol, and there is no evidence that the process limitations recited in steps 2a) through 2d) in claim 18 would materially affect the structure of the final product.
Huneault teaches that the level of grafting of maleic anhydride in the compatibilizer is preferably from 0.5 to 2 wt%.  (Huneault, paragraph bridging pages 5 and 6).  This range overlaps with the “at least 1 wt% maleic anhydride” of the third species of the compatibilizer Markush group of claim 18.
St-Pierre teaches that the thermoplastic starch is prepared from 48% starch, 33% glycerol (i.e., plasticizer), and 19% water.  (St-Pierre, 648, fist column, final full paragraph).  Accordingly, the examiner calculates that the amount of starch relative to the total weight of the starch and glycerol (i.e., plasticizer) is about 59 wt%.  This value falls within the range of claim 18.
St-Pierre teaches that the extruder in which the polyethylene and thermoplastic starch are blended is a twin-screw extruder.  (Id. Abstract).  Huneault teaches that the extruder in which the thermoplastic starch is prepared is a twin-screw extruder.  (Huneault, Figure 1; 7, lines 7-8).  The twin-screw extruder of Huneault reads on the second extruder of claim 18.
Claims 9 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) and WO 2011/020170 (“Huneault”), as applied above to claims 1 and 16, and further in view of                     WO 2013/178746 (“Soliman”).
Considering Claims 9 and 17: The relevant teachings of St-Pierre and Huneault are discussed above with respect to the obviousness rejections of claims 1 and 16.
	St-Pierre does not teach that the thermoplastic starch–polyethylene blend is further subjected to a step in which it is stretched at elevated temperatures in a machine direction and a transverse direction.  However, Soliman teaches stretching a thermoplastic starch–polyolefin composition at elevated temperatures in a machine Id. 4, lines 16-18).
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. WO 2016/109195 (“Nieto) teaches the functions of various zone used in an extruder used in making a thermoplastic starch–polyethylene blend at ¶¶ 0049-0051.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767